Citation Nr: 1019466	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  09-03 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel




INTRODUCTION

The Veteran (also referred to as Appellant) served on active 
duty from May 1968 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for PTSD and 
assigned an initial disability rating of 30 percent, for the 
period from October 21, 2005 (the date of the claim for 
service connection).  A December 2008 rating decision during 
the initial rating appeal assigned a 50 percent initial 
rating, also for the entire initial rating period from 
October 21, 2005.  (Because the December 2008 rating decision 
also assigned two separate temporary total ratings from 
September 19, 2007 and June 2, 2008 due to hospitalizations, 
these periods are exempt from the initial rating analysis).  
As the Veteran has not indicated that the higher initial 
rating of 50 percent assigned during the appeal satisfies the 
appeal, and it is less than the maximum under applicable 
criteria, the initial rating issue remains on appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  Throughout the initial rating appeal period, the 
Veteran's PTSD is reasonably shown to have been manifested by 
symptoms productive of occupational and social impairment 
with deficiencies in most areas, due to such symptoms as 
constricted affect was constricted, questionable auditory 
hallucinations, slowed speech, irritability and anger, 
impairment in judgment and insight, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships. 

2.  At not time during the initial rating appeal period have 
the Veteran's PTSD symptoms manifested or more nearly 
approximated total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for a rating of 70 percent, but no more, for PTSD 
were met for the entire initial rating period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code (Code) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  

The Veteran is exercising his right to appeal the initial 
rating assigned.  Regardless, a December 2008 statement of 
the case (SOC) and supplemental SOCs properly provided the 
Veteran notice of the criteria for rating PTSD, as well as 
further notice on the downstream issues seeking higher 
initial ratings, including of what the evidence showed, and 
why the initial rating was assigned.  He has had ample 
opportunity to respond and supplement the record.  It is not 
alleged that notice in this case was less than adequate.  See 
Goodwin v.  Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He did not identify any pertinent, outstanding treatment 
records.  He has been examined by VA (including in April 2007 
and March 2009), and the Board finds those examinations 
adequate for the purposes of the instant appeal.  VA's duties 
to notify and assist (in the matters addressed on the merits) 
are met.  Accordingly, the Board will address the merits of 
this claim. 

Rating Criteria

As noted, the present appeal involves the Veteran's claim 
that the severity of his service-connected PTSD warrants a 
higher initial disability rating than 50 percent.  In his 
notice of disagreement, he wrote that he believed he should 
be rated much higher than the 30 percent initial disability 
rating.  

Disability ratings are determined by applying the criteria in 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  38 U.S.C.A. § 1155.  PTSD is rated under the 
General Rating Formula for Mental Disorders, which provides a 
100 percent rating where there is total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a) (2009).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2009).

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A 
score of 41 to 50 is to be assigned where there are 
"[s]erious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  
A score of 51 to 60 reflects that there are "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2009).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In a claim for an a higher initial rating, "staged" ratings 
may be warranted.  The Board has considered the entire period 
of claim to see if the evidence warrants the assignment of 
different ratings for different periods of time during this 
claim, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

Initial Rating of PTSD

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's treatment/evaluation reports note he has an 
Axis I diagnosis of cognitive disorder that has not been 
recognized as service connected; however, they do not 
specifically indicate what symptoms are attributable only to 
such disability.  Hence, for the limited purpose of this 
decision, the Board will attribute all psychiatric signs and 
symptoms to the service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (finding that when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected condition, 38 C.F.R. 
§ 3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such 
signs and symptoms be attributed to the service-connected 
disability).

In an October 2005 VA psychiatric assessment, the Veteran 
reported nightmares and intrusive recollections of his time 
in Vietnam, to include a good friend of his "burn to 
death."  He also reported difficulty with concentrating.  
Mental status examination revealed that the Veteran was 
slightly dishelved; he appeared cooperative and calm; he was 
euthymic; his affect was constricted (and it was noted that 
his affect was not congruent to his mood); his speech was 
normal; he was fully oriented; his thought process was 
intact; there was questionable auditory hallucinations (as 
the Veteran reported that at times he thinks he hears someone 
call his name); his memory was intact; his cognitive 
functioning was fair; his concentration was fair; he denied 
homicidal and suicidal ideation; he exhibited impairment in 
judgment and insight.  PTSD, provisional and alcohol 
dependence, currently in remission were diagnosed.  The GAF 
score assigned was 50.

On April 2007 VA examination, the Veteran reported that he 
has received 4 DUI charges in the past 10 years.  He also 
reported difficulty establishing and maintaining romantic 
relationships and close friendships.  He denied any history 
of suicide attempts.  The examiner noted that the Veteran's 
psychosocial functioning has been impaired by long standing 
alcohol abuse and dependence, as well as other psychiatric 
problems.  He stated that the Veteran was currently at a very 
low level of functioning.  

Psychiatric examination in April 2007 revealed that the 
Veteran was clean and casually dressed; speech and 
psychomotor activity were unremarkable; he displayed a 
cooperative attitude; his affect was appropriate; his mood 
was dysphoric; his attention was intact; he was oriented in 
all spheres; his thought processes and content were 
unremarkable; he denied any delusions or hallucinations; his 
judgment was intact; he reported difficulty falling asleep 
and that he typically used alcohol to induce sleep; he stated 
that he experienced nightmares about combat 3 to 4 times per 
week; he denied experiencing panic attacks, suicidal and 
homicidal ideation.  
Examination regarding PTSD symptoms revealed: recurrent and 
intrusive distressing recollections of the events; markedly 
diminished interest or participation in significant 
activities; feelings of detachment or estrangement from 
others; difficulty falling and staying asleep; 
hypervigilance; and exaggerated startle response.  The 
examiner noted that the Veteran's symptoms cause significant 
distress and impairment in social, occupational, and other 
important areas of functioning.  The examiner stated that the 
Veteran's drinking, to cope with his PTSD symptoms, adversely 
effected his ability to maintain employment and with 
developing close relationships.  He also indicated that in 
addition to the Veteran's difficulty being in close 
relationships, he also has difficulty tolerating crowds, and 
dealing with authority.  He stated that the Veteran 
experienced chronic insomnia, hypervigilance, and an enhanced 
startle response.  PTSD and alcohol abuse were diagnosed.  
The GAF score assigned was 45.  The examiner summarized that 
the Veteran has always had difficulty maintaining stable 
employment.  He indicated that the Veteran never developed 
stable, close romantic relationships and had few close 
friends.  The examiner noted that the PTSD symptoms clearly 
interfered with employment and, while there was no evidence 
of total occupational and social impairment, the symptoms 
resulted in deficiencies in judgment, thinking, work and 
mood.

In his January 2009 substantive appeal, the Veteran stated 
that his excessive drinking (due to PTSD) interfered with his 
business.  He stated that he lost all of his customers 
because he showed up late.  He stated that he had not been 
employed since December 2006.

In a February 2009 VA treatment record, the Veteran reported 
recent episodes of anger and irritability (to include 
arguments with various individuals).  He was unable to 
identify any specific reason for this period of irritability.  
During the examination the psychiatrist noted that the 
Veteran's judgment and insight were impaired.  GAF score was 
50.

On March 2009 VA examination, the examiner noted that the 
Veteran was clean, neatly groomed and appropriately dressed; 
he was lethargic; his speech was mumbled; his affect was 
constricted; he was alert and oriented in all spheres; his 
thought process appeared impaired; there were no delusions or 
hallucinations; there was sleep impairment; he denied 
suicidal and homicidal ideation.  PTSD symptoms included 
irritability, difficulty concentrating, and hypervigilance; 
social isolation; and poor judgment.  The examiner stated 
that the Veteran's alcohol dependence was inextricably bound 
to his PTSD.  He stated that the Veteran used alcohol as a 
way to avoid dealing with his feelings and as a way to 
medicate his anxiety.  Consequently, such strongly suggested 
that the service-connected PTSD was the primary mental 
disorder and that the alcohol dependence developed from it.  
Additionally, the examiner stated that the Veteran's PTSD 
symptoms resulted in deficiencies in judgment, thinking, 
family relations, work and mood.  GAF score was 55.

Social Security Administration records include psychiatric 
records which show GAF scores of 45 with mood limitations.

Statements from the Veteran's sister and acquaintances 
reiterate the fact that the Veteran reacts irrational over 
insignificant issues.  In W.L.S.'s statement, he stated that 
the Veteran was unable to do the most simple of tasks with 
consistency, including doing the dishes, laundry and bathing.

After a review of all the evidence, the Board finds that, 
throughout the initial rating period of the appeal, the 
Veteran's service-connected PTSD symptomatology more nearly 
approximated occupational and social impairment, with 
deficiencies in most areas, as required for a 70 percent 
disability rating under Diagnostic Code 9411.  Throughout the 
initial rating appeal period, the Veteran's PTSD is 
reasonably shown to have been manifested by symptoms 
productive of occupational and social impairment with 
deficiencies in most areas, due to such symptoms as 
constricted affect was constricted, questionable auditory 
hallucinations, slowed speech, irritability and anger, 
impairment in judgment and insight, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.

Treatment records to include VA examinations reasonably show 
that the Veteran's PTSD symptoms result in deficiencies in 
work, family relations, judgment, thinking, and mood; in 
other words, that there were deficiencies in most areas.  The 
evidence reflects the Veteran's growing isolation and 
estrangement from others.  Also significant are such 
statements from the Veteran and family that he becomes 
extremely easily frustrated, and that he has frequent and 
severe verbal anger outbursts.  

The opinions expressed by the VA examiners reasonably 
establish that due to his psychiatric disability the Veteran 
indeed has deficiencies in most areas, warranting a 70 
percent rating for the entire appeal period.  The GAF scores 
assigned in this case reflect moderate-to-severe symptoms or 
moderate-to-severe occupational or social impairment.  Such 
overall characterization of social and occupational 
impairment reflected in the GAF scores is consistent with a 
70 percent schedular disability rating for PTSD, which 
specifically includes difficulty in adapting to stressful 
circumstances and inability to establish and maintain 
effective relationships as part of the 70 percent rating 
criteria.  Resolving reasonable doubt in the Veteran's favor, 
the evidence supports a 70 percent evaluation, but not more, 
for service-connected PTSD for the entire appeal period.  To 
that extent, the initial rating appeal is granted.  See 
38 C.F.R. §§ 4.3, 4.7.

The Board further finds that a higher (100 percent) schedular 
disability rating under Diagnostic Code 9411 is not warranted 
for PTSD for any period of initial rating appeal because the 
evidence does not show total occupational and social 
impairment due to PTSD.  The evidence does not show such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name; or 
other PTSD symptoms similar in severity that would reflect 
total occupational and social impairment.  Consequently, a 
100 percent schedular rating is not warranted for any period 
of initial rating.  38 C.F.R. § 4.130. 

Furthermore, the Board finds that the evidence also reflects 
that the disability level during the entire course of the 
appeal has consistently more closely approximated the 
criteria for a 70 percent evaluation than that for a 100 
percent evaluation.  See 38 C.F.R. § 4.7.  It is for this 
reason that the Board has also determined that staged 
ratings, pursuant to Fenderson, are not warranted in this 
case.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence  
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and  
symptomatology of the service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other  
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability of PTSD was initially 
rated under Diagnostic Code 9411, which evaluates mental 
disorders.  The schedular rating criteria under Diagnostic 
Code 9411 takes into account the Veteran's symptoms reported 
in the record, clinical findings, and specifically 
contemplates degrees of occupational and social impairment.  
The schedular rating criteria at Diagnostic Code 9411 
contemplates occupational and social impairment, as well as 
deficiencies in most areas of the Veteran's life, and 
contemplates such symptoms as constricted affect, 
questionable auditory hallucinations, slowed speech, 
irritability and anger, impairment in judgment and insight, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  
The schedular rating criteria also contemplate the use of GAF 
scores as some evidence of overall level of occupational and 
social impairment due to the psychiatric disorder.  As such, 
the schedule is adequate to evaluate the Veteran's PTSD, so 
that a referral for consideration of an extraschedular rating 
is not warranted.  Because the schedular evaluation 
contemplates the Veteran's level of disability and 
symptomatology, the Board finds that no exceptional 
disability picture is demonstrated.  

With regard to the remaining aspect of the effect of the 
Veteran's PTSD on employability, the remanded issue of TDIU 
will address that extraschedular question.  In addition, with 
the exception of the above noted hospitalizations, there has 
been no further evidence of frequent hospitalizations due to 
his PTSD.  


ORDER

A 70 percent evaluation for PTSD, for the entire initial 
rating period, is granted. 


REMAND

On April 2007 and March 2009 VA examinations, the VA 
examiners opined that as a consequence of his PTSD symptoms 
the Veteran was prevented from sustaining employment.  In 
addition, the Veteran has also written that as a result of 
his psychiatric disability he has lost his business.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009),  the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
entitlement to TDIU is raised by the record at the time of 
the increased rating claim or during the one-year appeal 
period following a decision on the increased rating claim, a 
TDIU claim may be part of an increased rating claim.  For 
these reasons, the Board finds that the evidence of record 
has raised a claim for TDIU, which needs additional 
development. 

Accordingly, the issue of TDIU (IU) is REMANDED for the 
following:

1.  The RO/AMC should issue the Veteran 
notice in  accordance with 38 C.F.R. 
§ 3.159 with regard to the claim for TDIU 
(IU).  Said notice should include 
provision to the Veteran of the 
appropriate TDIU (IU) claim form (VA Form 
21-8940) and requirements to establish 
inability to obtain or maintain 
substantially gainful employment due to 
service-connected disabilities.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO/AMC should adjudicate the issue of 
TDIU (IU).  The case should then be 
returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


______________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


